TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00668-CR


George Basquez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT

NO. 5183, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING






George Basquez perfected an appeal from his conviction for driving while
intoxicated, third offense.  The clerk's fee has not been paid and the clerk's record has not been filed. 
See Tex. R. App. P. 35.3(a).  The Court notified appellant's retained attorney of record that the
appeal would be dismissed if the clerk's fee was not paid.  The Court received no response to this
notice.  The appeal is dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).


  
				David Puryear, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   January 25, 2002
Do Not Publish